                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MICHAEL MINTON,
FDOC Inmate No. 925142,
    Plaintiff,

vs.                                         Case No.: 3:17cv470/RV/EMT

ESCAMBIA COUNTY FLORIDA, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 26, 2018 (ECF No. 20). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the timely filed

objections thereto (doc. 21), I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,
                                                                                Page 2 of 2

pursuant to 28 U.S.C. § 1915A(b)(1); and

       3.      The clerk will enter judgment accordingly and close this case.

       DONE AND ORDERED this 17th day of December, 2018.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv470/RV/EMT
